There was no error in the allowance of the defendant’s motion for judgment or in the entry of judgment. The record clearly shows that the plaintiff (1) was not the same party listed on documents filed pursuant to G. L. c. 254, § 10, to establish a subcontractor’s lien and (2) failed, despite ample opportunity, to seek to amend its complaint once the defendant’s answer signalled the discrepancy. Inasmuch as the plaintiff had more than six months between the time of the defendant’s answer and the entry of judgment to seek leave to amend its complaint, we see no reason to reward its dilatory conduct by permitting it to amend now. The judgment is affirmed with double costs.

So ordered.